DETAILED ACTION
In response to communication filed on 1 August 2022, claims 1-20 are amended. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Amendments to the Drawings”, filed 1 August 2022, have been carefully considered and based on the replacement sheets submitted along with the granted petition, the objections to the drawings have been withdrawn.

Applicant’s arguments, see “Claim Rejections Under 35 U.S.C. § 101”, filed 1 August 2022, have been carefully considered and based on arguments along with the amendments, the rejections have been withdrawn.

Applicant’s arguments, see “Rejections of Claims 1-6 and 8-20 Under 35 U.S.C. § 103”, filed 1 August 2022, have been carefully considered.

APPLICANT’S ARGUMENT: Applicant argues that the Applicant has amended Claim 1 to recite, among other things, "identifying first and second distances that correspond to respective first and second candidate vectors of a plurality of candidate vectors of the reduced dimensional space, wherein the first distance is based on (i) the first attribute direction, (ii) the query vector, and (iii) a weightage matrix that embeds the first and second preference values, and wherein the second distance is based on (i) the second attribute direction, (ii) the query vector, and (iii) the weightage matrix". Applicant further argues that the operations described in the cited portions of Dandekar can be accomplished without ever "identifying first and second distances that correspond to respective first and second candidate vectors", as recited in Claim 1.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument and the arguments are persuasive. Based on the arguments and the amendments to claim 1, the art rejections 103 with respect to claims 1-12 are withdrawn. 

APPLICANT’S ARGUMENT: Applicant argues that the Applicant has amended Claim 13 to recite, among other things, "search a plurality of candidate search vectors, based on (i) the query vector as modified, and (ii) the first and second preference values, to identify a target search vector corresponding to a target image within a search database". 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Kwatra reference teaches in [0039] and [0043] the first and second preference values and the search is determined based on the first preference value and second preference values. However, Kwatra does not explicitly teach search a plurality of candidate search vectors, based on (i) the query vector as modified. Therefore, Dandekar reference has been incorporated to teach in [col8] that candidate feature vectors are being selected. However, the combination of Kwatra and Dandekar does not explicitly teach that the selection of candidate search vectors are being selected based on the query vector as modified. Hence, Bellis reference has been incorporated that teaches in [col10] that query vectors are modified and they are being applied for the search process. Therefore the above argued limitation is being taught by a combination of Kwatra, Dandekar and Bellis. As a result, the above argument cannot be considered to be persuasive. The other arguments related to claim 13 are related to newly added limitations and are addressed in the rejection below. 

APPLICANT’S ARGUMENT: Applicant argues that regarding the claim limitation of claim 17, “one or more attribute directions of the plurality of attribute directions has a sparsity below a threshold level" (emphasis added), the Applicant respectfully submits that the Examiner has not pointed to any portion of the cited references that discloses this particular feature.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Neumann reference has been incorporated to teach the vector output containing clusters and vectors having geometric directions characterizing the quantities of attributes [0049] and Neumann further teaches in [0032] where cluster analysis takes place where a plurality of clusters are determined based on comparing the index values to a threshold number with minimal degree of relatedness. The current claim language does not clarify what does sparsity clearly refers to with respect to attribute directions. To a person of ordinary skill in the art, based on the broadest reasonable interpretation and in the light of specification, “attribute directions being a sparsity below a threshold level” may be reasonably interpreted as the vector output containing clusters and vectors having geometric directions characterizing the quantities of attributes and cluster analysis where a plurality of clusters are determined based on comparing the index values to a threshold number with minimal degree of relatedness which is being taught by Neumann reference. Therefore the above argument cannot be considered to be persuasive. 
	
Claim Interpretation
Claim 12 recites “using an encoder”. The claims do not recite functionality, but instead recites what the encoder is used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim 7 recites “wherein the second candidate vector is not identified as the target vector”. The claim recites a negative limitation. Examiner suggests amending the claim to positively recite the functionality performed by the claimed method, instead of reciting what the claim elements are not performing.

Claim 17 recites “wherein a characteristic of a second attribute does not change along the first attribute direction”. The claim recites a negative limitation. Examiner suggests amending the claim to positively recite the functionality performed by the claimed method, instead of reciting what the claim elements are not performing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim recites “first preference value”, “second preference value” and further also mentions “wherein the first and second preference values are each indicative of a level of emphasis to be placed on the respective first and second attributes during the search process”. This does not distinctly clarify that the “first preference value” and “second preference values” are the same as “the first and second preference values” or are they different claim limitations. This makes the claim indefinite. For the purpose of applying prior art, “wherein the first and second preference values are each indicative of a level of emphasis to be placed on the respective first and second attributes during the search process” has been interpreted as -- wherein the first preference value is indicative of a level of emphasis to be placed on the first attribute during the search process and the second preference value is indicative of a level of emphasis to be placed on the second attribute during the search process-- 
Claim 1 further recites “first attribute direction”, “second attribute direction” and further also mentions “wherein the first and second attribute directions are embedded as corresponding rows in a direction matrix”. This does not distinctly clarify that the “first attribute direction” and “second attribute direction” are the same as “the first and second attribute directions” or are they different claim limitations. This makes the claim indefinite. For the purpose of applying prior art, “wherein the first and second attribute directions are embedded as corresponding rows in a direction matrix” has been interpreted as -- wherein the first attribute direction and the second attribute direction are embedded as corresponding rows in a direction matrix -- 
Claim 1 further recites “identifying first and second distances that correspond to respective first and second candidate vectors” and further also mentions “the first distance” and “the second distance”. This does not distinctly clarify that the “the first distance” and “the second distance” are the same as “first and second distances” or are they different claim limitations. This makes the claim indefinite. For the purpose of applying prior art, “identifying first and second distances that correspond to respective first and second candidate vectors” has been interpreted as – identifying a first distance corresponds to a first candidate vector and a second distance corresponds to a second candidate vector -- 
Claims 2-12 are also rejected since they inherit this deficiency from claim 1. 

Regarding claim 3, claim recites “wherein the first and second candidate vectors are identified” and claim 1 also mentions “first and second candidate vectors”, “the first candidate vector”. This does not distinctly clarify that the “the first candidate vector” are a part of the “the first and second candidate vectors” or are they different claim limitations. This makes the claim indefinite. For the purpose of applying prior art, “wherein the first and second candidate vectors are identified” has been interpreted as -- wherein the first candidate vector and the second candidate vector are identified -- 

Regarding claim 4, claim recites “to identify the first and second candidate vectors” and claim 1 also mentions “first and second candidate vectors”, “the first candidate vector”. This does not distinctly clarify that the “the first candidate vector” are a part of the “the first and second candidate vectors” or are they different claim limitations. This makes the claim indefinite. For the purpose of applying prior art, “to identify the first and second candidate vectors” has been interpreted as – to identify the first candidate vector and the second candidate vector—

Regarding claim 6, claim recites “the first and second preference values are embedded”, however claim 1 also recites “first preference value”, “second preference value” This does not distinctly clarify that the “first preference value” and “second preference values” are the same as “the first and second preference values” or are they different claim limitations. This makes the claim indefinite. For the purpose of applying prior art, “the first and second preference values are embedded” has been interpreted as -- the first preference value and the second preference value are embedded-- 
Claim 7 is also rejected since it inherits this deficiency from claim 6. 

Regarding claim 9, claim recites “the first and second attributes”, however claim 1 also recites “first attribute” and “second attribute” This does not distinctly clarify that the “first attribute” and “second attribute” from claim 1 are the same as “the first and second attributes” from claim 9 or are they different claim limitations. This makes the claim indefinite. For the purpose of applying prior art, “the first and second attributes” has been interpreted as -- the first attribute and the second attribute--
Claim 9 recites “the first and second attribute directions”, however claim 1 also recites “a first attribute direction” and “a second attribute direction” This does not distinctly clarify that the “a first attribute direction” and “a second attribute direction” from claim 1 are the same as “the first and second attribute directions” from claim 9 or are they different claim limitations. This makes the claim indefinite. For the purpose of applying prior art, “the first and second attribute directions” has been interpreted as -- the first attribute direction and the second attribute direction--
Claims 10-11 are also rejected since they inherit this deficiency from claim 9. 

Regarding claim 13, claim recites “an identification of first and second attributes” and further also mentions “the first attribute” and “the second attribute”. This does not distinctly clarify that the “the first attribute” and “the second attribute” are the same as “first and second attributes” or are they different claim limitations. This makes the claim indefinite. For the purpose of applying prior art, “an identification of first and second attributes” has been interpreted as -- an identification of first attribute and second attribute -- 
Claim 13 further recites “first intensity value”, “second intensity value” and further also mentions “modify the query vector based on the first and second intensity values”. This does not distinctly clarify that the “first intensity value” and “second intensity value” are the same as “the first and second intensity values” or are they different claim limitations. This makes the claim indefinite. For the purpose of applying prior art, “modify the query vector based on the first and second intensity values” has been interpreted as -- modify the query vector based on the first intensity value and the second intensity value -- 
Claim 13 further recites “first preference value”, “second preference value” and further also mentions “the first and second preference values”. This does not distinctly clarify that the “first preference value” and “second preference value” are the same as “the first and second preference values” or are they different claim limitations. This makes the claim indefinite. For the purpose of applying prior art, “the first and second preference values” has been interpreted as -- the first preference value and the second preference value -- 
Claims 14-16 are also rejected since they inherit this deficiency from claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 2014/0153832 A1, hereinafter “Kwatra”) in view of Dandekar et al. (US 10,552,471 B1, hereinafter “Dandekar”) further in view of Chen et al. (US 2021/0279952 A1, hereinafter “Chen”) and Bellis et al. (US 10,503,908 B1, hereinafter “Bellis”).

Regarding claim 13, Kwatra teaches
A system for searching images based on a query image, the system comprising: (see Kwatra, [0065] “Method 500 can be implemented on one or more systems”; [0064] “the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved”).
one or more processors; and (see Kwatra, [0008] “a system can include a storage device and at least one processor”).
an image search system executable by the one or more processors to (see Kwatra, [0065] “Method 500 can be implemented on one or more systems”; [0064] “[0064] “the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved”; [0008] “a system can include a storage device and at least one processor”).
receive the query image, along with a query to initiate a search process to find other images based on the query image, (see Kwatra, [0036] “the method receives an indication of one or more facial attributes that are desired for a face depicted in the target image. The desired facial attributes are different than one or more existing facial attributes depicted in the target image”;  [0038] “the target image 302 is displayed in the interface 300 along with a number of sliders 304 which allow the user to input desired facial attributes”; [0018] “a system can pre-process a collection of source images to find and score various facial attributes of faces depicted in those source images. Such facial attributes can include facial expressions (happy, sad, angry, etc.) or other facial features ( e.g., eyes open or closed, or presence of sunglasses, facial hair, etc.)”) the query comprising (i) an identification of first and second attributes, (see Kwatra, [0039] “An attribute indicator 334 can be moved along the circle 324 based on input from the user such that desired facial attributes corresponding to the nearest or surrounding icons” – there are plurality of attributes; [0047] “can search for a match to a face portion using a combination of multiple desired facial attributes”; [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications” – happiness attribute has been interpreted as the first attribute and facial hair attribute has been interpreted as the second attribute) (ii) a first preference value indicating a first level of emphasis to be placed on the first attribute during the search process, (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications” – happiness attribute has been interpreted as the first attribute; [0043] “if the indicator is at a position ¼ of the distance away from the smile attribute on the section of the circle 324 between smile and facial hair attributes, then a value of 0.75 can be assigned for the smile attribute and 0.25 for the facial hair attribute on a scale of score values from 0 to 1” – the level of emphasis on smile and happiness is 0.75) (iii) a first intensity value indicating a first characterization of the first attribute during the search process, (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile (e.g., a score of 0 in a scale of 0 to 1), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”) (iv) a second preference value indicating a second level of emphasis to be placed on the second attribute during the search process, and (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications” – facial hair attribute has been interpreted as the second attribute; [0043] “if the indicator is at a position ¼ of the distance away from the smile attribute on the section of the circle 324 between smile and facial hair attributes, then a value of 0.75 can be assigned for the smile attribute and 0.25 for the facial hair attribute on a scale of score values from 0 to 1” – the level of emphasis on facial hair attribute is 0.25) (v) a second intensity value indicating a second characterization of the second attribute during the search process, (see Kwatra, [0039] “a beard or facial hair attribute 332 can be displayed at the right side. An attribute indicator 334 can be moved along the circle 324 based on input from the user such that desired facial attributes corresponding to the nearest or surrounding icons are emphasized or weighted for the target image”).
based on the first and second intensity values,… (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile (e.g., a score of 0 in a scale of 0 to 1), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”; [0039] “a beard or facial hair attribute 332 can be displayed at the right side. An attribute indicator 334 can be moved along the circle 324 based on input from the user such that desired facial attributes corresponding to the nearest or surrounding icons are emphasized or weighted for the target image”) reflects the first characterization of the first attribute as indicated by the first intensity value and (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile (e.g., a score of 0 in a scale of 0 to 1), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”) the second characterization of the second attribute as indicated by the second intensity value, (see Kwatra, [0039] “a beard or facial hair attribute 332 can be displayed at the right side. An attribute indicator 334 can be moved along the circle 324 based on input from the user such that desired facial attributes corresponding to the nearest or surrounding icons are emphasized or weighted for the target image”).
search based on (ii) the first and second preference values, (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications” – happiness attribute has been interpreted as the first attribute and facial hair attribute has been interpreted as the second attribute; [0043] “if the indicator is at a position ¼ of the distance away from the smile attribute on the section of the circle 324 between smile and facial hair attributes, then a value of 0.75 can be assigned for the smile attribute and 0.25 for the facial hair attribute on a scale of score values from 0 to 1” – the level of emphasis on smile and happiness is 0.75; [0043] “if the indicator is at a position ¼ of the distance away from the smile attribute on the section of the circle 324 between smile and facial hair attributes, then a value of 0.75 can be assigned for the smile attribute and 0.25 for the facial hair attribute on a scale of score values from 0 to 1” – the level of emphasis on facial hair attribute is 0.25) within a search database, and (see Kwatra, [0031] “method pre-processes stored data from source images for facial attributes”; [0029] “one or more storage devices such as a database 106 and/or other storage device”).
cause display of the target image (see Kwatra, [0050] “the entire selected face depicted in the target image is replaced with a source image portion that also depicts an entire face and is provided from a single source image”).
Kwatra does not explicitly teach generate a query vector representative of the query image by implementing an inverse function of at least a section of a generative adversarial network, modify the query vector based on the first and second intensity values, such that the query vector, as modified, at least in part reflects the first characterization of the first attribute; search a plurality of candidate search vectors, based on (i) the query vector as modified, and to identify a target search vector corresponding to a target image. 
However, Dandekar discloses feature vectors and also teaches
generate a query vector representative of the query image, (see Dandekar, [col4 lines31-35] “the face identifier 220 may extract features of the query image and generate a feature vector that includes represents extracted features… this feature vector may be referenced as an original feature vector” – original feature vector is interpreted as full query vector; [col6 lines49-50] “the dimension of the original feature vectors”). 
search a plurality of candidate search vectors, based on features (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image (e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”) to identify a target search vector corresponding to a target image (see Dandekar, [col5 lines36-44] “selecting a group of feature vectors from a large number of feature vectors (i.e., the filter helps reduce the search space); a candidate selector 308 for selecting candidate feature vectors among the group of feature vectors; and a connectedness determinator 310 for calculating the strength of connections between candidates feature vectors on the SNS 104 and selecting a set of vectors among the candidate feature vectors based on the calculated strength”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating query vector, reducing the dimensional space and determining target vectors as being disclosed and taught by Dandekar in the system taught by Kwatra to yield the predictable results of effectively identifying multiple persons in a digital image (see Dandekar, [col1 lines6-10] “The present disclosure relates to identifying multiple persons in a digital image, more particularly, to systems and methods for determining identities of two or more persons in a query image, such as a still image (photo) or a video image, by measuring the strength of connection between them”).
The proposed combination of Kwatra and Dandekar does not explicitly teach query image by implementing an inverse function of at least a section of a generative adversarial network, modify the query vector based on the first and second intensity values, such that the query vector, as modified, at least in part reflects the first characterization of the first attribute; (i) the query vector as modified. 
However, Chen discloses inverse graphics network and also teaches
which implements an inverse function of at least a section of a Style Generative Adversarial Network (StyleGAN), (see Chen, [0024] “a StyleGAN model can be used to generate large, accurate sets of multi-view data in short time and with relatively little processing resources required. A StyleGAN model can take an input image 140 and generate multiple different view images 140 for use in training an inverse graphics network”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of StyleGAN as being disclosed and taught by Chen in the system taught by the proposed combination of Kwatra and Dandekar to yield the predictable results of significantly improve performance with respect to conventional inverse graphics networks trained on existing datasets (see Chen, [0029] “In various approaches, an entire architecture can be trained iteratively using cycle consistency losses. Such an approach can provide significantly improved performance with respect to conventional inverse graphics networks trained on existing datasets, both quantitatively and via user studies”).
The proposed combination of Kwatra, Dandekar and Chen does not explicitly teach modify the query vector; such that the query vector, as modified, at least in part; (i) the query vector as modified, and.
However, Bellis discloses query vectors and also teaches 
modify the query vector, (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”) such that the query vector, as modified, at least in part (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”) searching based on (i) the query vector as modified, and (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”; [col10 lines35-38] “the query generation process may be refined to generate the aforementioned modified version of query vector 204, which may then be used to search storage system(s)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of modifying query vector as being disclosed and taught by Bellis in the system taught by the proposed combination of Kwatra, Dandekar and Chen to yield the predictable results of improving query generation and/or selection (see Bellis, [col6 lines39-48] “Evaluation logic 124 may be a component of a vulnerability assessment server that analyzes the accuracy of query results. For example, evaluation logic 124 may sort out false positives and/or false negatives based on comparing the query results to any of a variety of data with a known accuracy, such as the results of similar queries, the results of conventional scanning techniques, user feedback, and/or the like. The output of evaluation logic 124 may be provided to query generation logic 120 to improve query generation and/or selection”).

Regarding claim 15, the proposed combination of Kwatra, Dandekar, Chen and Bellis teaches
wherein the query vector is (see Dandekar, [col4 lines31-35] “the face identifier 220 may extract features of the query image and generate a feature vector that includes represents extracted features… this feature vector may be referenced as an original feature vector” – original feature vector is interpreted as full query vector; [col6 lines49-50] “the dimension of the original feature vectors”) in a first space having a first dimension; and (see Kwatra, [0061] “gives a multi-dimensional feature vector for a single spatial window”).
the image search system is further to, (see Kwatra, [0065] “Method 500 can be implemented on one or more systems”; [0064] “the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved”) prior to (see Kwatra, [0031] “before a target image is to have facial attributes modified”) modifying the query vector, (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”) project the query vector in a second space having a second dimension that is less than the first dimension (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”; [col6 lines7-11] “the phrase "PCA feature vector" refers to vector output from a PCA map, such as PCA map 304, which has a dimensionality that is less than the dimensionality of the corresponding original feature vector”).The motivation for the proposed combination is maintained.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwatra, Dandekar and Bellis in view of Neumann (US 2021/0343392 A1, hereinafter “Neumann”). 

Regarding claim 14, the proposed combination of Kwatra, Dandekar, Chen and Bellis teaches
wherein the image search system is further to: (see Kwatra, [0065] “Method 500 can be implemented on one or more systems”; [0064] “the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved”).
the first attribute; and (see Kwatra, [0039] “An attribute indicator 334 can be moved along the circle 324 based on input from the user such that desired facial attributes corresponding to the nearest or surrounding icons” – there are plurality of attributes; [0047] “can search for a match to a face portion using a combination of multiple desired facial attributes”; [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications” – happiness attribute has been interpreted as the first attribute).
search the plurality of candidate search vectors, based further on features (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image ( e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”).
However, Neumann discloses machine-learning process training data sets and also teaches
identify an attribute direction in a specific dimensional space that corresponds to the attribute; and (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other”).
the attribute direction, (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other… Two vectors may be considered equivalent where their directions, and/or the relative quantities of values within each vector as compared to each other, are the same… Vectors may be more similar where their directions are more similar, and more different where their directions are more divergent”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of attribute directions as being disclosed and taught by Neumann in the system taught by the proposed combination of Kwatra, Dandekar, Chen and Bellis to yield the predictable results of efficiently determining similarities between vectors based on the directions (see Neumann, [0049] “Two vectors may be considered equivalent where their directions, and/or the relative quantities of values within each vector as compared to each other, are the same; thus, as a non-limiting example, a vector represented as [5, 10, 15] may be treated as equivalent, for purposes of this disclosure, as a vector represented as [1, 2, 3]. Vectors may be more similar where their directions are more similar, and more different where their directions are more divergent”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kwatra, Dandekar, Chen and Bellis in view of Padala et al. (US 2016/0337226 A1, hereinafter “Padala”).

Regarding claim 16, the proposed combination of Kwatra, Dandekar, Chen and Bellis teaches
wherein the image search system is further to: (see Kwatra, [0065] “Method 500 can be implemented on one or more systems”; [0064] “the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved”) identify the second space having the second dimension, (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”; [col6 lines7-11] “the phrase "PCA feature vector" refers to vector output from a PCA map, such as PCA map 304, which has a dimensionality that is less than the dimensionality of the corresponding original feature vector”) such that the projected query vector in the second dimension… (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”; [col6 lines7-11] “the phrase "PCA feature vector" refers to vector output from a PCA map, such as PCA map 304, which has a dimensionality that is less than the dimensionality of the corresponding original feature vector”) in the first space having the first dimension (see Kwatra, [0061] “gives a multi-dimensional feature vector for a single spatial window”).
The proposed combination of Kwatra, Dandekar, Chen and Bellis does not explicitly teach the second dimension retains substantially all attribute information of the query vector. 
However, Padala discloses processing of metric data and also teaches
the reduced dimension retains substantially all attribute information of the query vector (see Padala, [0057] “Principle feature analysis (“PFA”) is a technique used to select a subset of the dimensions of a high-dimensional data space that includes a significant portion of the overall variance within the data set. FIGS. 15A-F illustrate the operations conducted in principal feature analysis to select a subset of the attributes, or dimensions, of a set of metric data in order to reduce the dimensionality of the metric data while retaining much of the useful information in the metric data. By reducing the dimensionality, much of the redundancy in information is removed and the lower dimensionality facilitates identification of meaningful patterns and distributions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of attribute information as being disclosed and taught by Padala in the system taught by the proposed combination of Kwatra, Dandekar, Chen and Bellis to yield the predictable results of reducing the dimensionality, much of the redundancy in information is removed and the lower dimensionality facilitates identification of meaningful patterns and distributions (see Padala, [0057] “Principle feature analysis ("PFA") is a technique used to select a subset of the dimensions of a high-dimensional data space that includes a significant portion of the overall variance within the data set. FIGS. 15A-F illustrate the operations conducted in principal feature analysis to select a subset of the attributes, or dimensions, of a set of metric data in order to reduce the dimensionality of the metric data while retaining much of the useful information in the metric data. By reducing the dimensionality, much of the redundancy in information is removed and the lower dimensionality facilitates identification of meaningful patterns and distributions”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann in view of Kwatra and further in view of Mueller et al. (US 2018/0348998 A1, hereinafter “Mueller”).

Regarding claim 17, Neumann teaches
A computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out, the process comprising: (see Neumann, [0067] “machine-readable medium, as used herein, is intended to include a single medium as well as a collection of physically separate media, such as, for example, a collection of compact discs or one or more hard disk drives in combination with a computer memory”; [0070] “Computer system 500 includes a processor 504”). 
generating a corresponding training vector of a first dimensional space, to provide a plurality of training vectors; and (see Neumann, [0048] “utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms”; [0049] “a vector may be represented, without limitation, in n-dimensional space… to classify an input vector including a plurality of user data to vectors representing similar users' data”). 
training a machine learning module to assign, (see Neumann, [0030] “computing device 104 and/or system 100 may calculate using a supervised machine-learning process as described below; supervised machine-learning process may be trained using training data”) to each of a plurality of attributes, a corresponding attribute direction of a plurality of attribute directions (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) within the first dimensional space, (see Neumann, [0026] “Each vector in an n-dimensional vector space may be represented”) such that (i) at least one attribute direction of the plurality of attribute directions… (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) to at least one or more other attribute directions, and (see Neumann, [0049] “generate a first vector output containing a data entry cluster, generating a second vector output containing an input data… such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) (ii) one or more attribute directions of the plurality of attribute directions (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) has a sparsity below a threshold level; (see Neumann, [0032] “Cluster analysis may be performed by various cluster models that include connectivity models such as hierarchical clustering, centroid models such ask-means, distribution models such as multivariate normal distribution, density models such as density-based spatial clustering”; [0036] “may select a plurality of clusters having low degree of similarity index… Degree of similarity index values may be compared to a threshold number indicating a minimal degree of relatedness”).
wherein a characteristic of a first attribute changes along a corresponding first attribute direction, (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other”) and wherein a characteristic of a second attribute does not change along the first attribute direction (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other… Two vectors may be considered equivalent where their directions, and/or the relative quantities of values within each vector as compared to each other, are the same… Vectors may be more similar where their directions are more similar, and more different where their directions are more divergent”).
Neumann does not explicitly teach for each training image of a plurality of training images, one attribute direction of the plurality of attribute directions is orthogonal to at least one more attribute directions. 
However, Kwatra discloses matching facial attributes with source images and also teaches
for each training image of a plurality of training images, (see Kwatra, [0058] “training images may have been evaluated to have the associated facial attribute by users or other persons, search results”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of training images as being disclosed and taught by Kwatra in the system taught by Neumann to yield the predictable results of processing the training images to effectively identify classifiers and also identify facial attributes that match (see Kwatra, [0058] “training images may have been evaluated to have the associated facial attribute by users or other persons, search results, and/or other methods. For each received training image, the classifier can determine the facial attributes by using facial recognition techniques, including segmenting facial features and/or examining particular characteristics”).
The proposed combination of Neumann and Kwatra does not explicitly teach one attribute direction of the plurality of attribute directions is orthogonal to at least one more attribute directions. 
However, Mueller discloses relationships between data samples and also teaches
two attributes are/ is orthogonal to each other (see Mueller, [0236] “methods for high-dimensional data include simple bivariate scatterplots which might either be just bivariate using two attribute axes as a projection basis, or multivariate where the projection basis is formed by two general axes oriented in arbitrary (but orthogonal) directions of the high-dimensional space”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of attributes being orthogonal as being disclosed and taught by Mueller in the system taught by the proposed combination of Kwatra, Dandekar and Neumann to yield the predictable results of effectively displaying attributes and their relationships (see Mueller, [0101] “generate a mapping that allows users to appreciate all three types of relationships in a single user interface display: (1) the patterns of the collection of data samples, (2) the patterns of the collection of attributes, and (3) the relationships of data samples with the attributes and vice versa”).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann, Kwatra and Mueller in view of Batruni (US 10,621,268 B1, hereinafter “Batruni”) further in view of Dandekar.

Regarding claim 18, the proposed combination of Neumann, Kwatra and Mueller teaches
comprising the plurality of training vectors; (see Neumann, [0048] “utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms”; [0049] “a vector may be represented, without limitation, in n-dimensional space… to classify an input vector including a plurality of user data to vectors representing similar users' data”).
(i) the plurality of attribute directions and (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other”).
The proposed combination of Neumann, Kwatra and Mueller does not explicitly teach generating a training vector matrix comprising the plurality of training vectors; performing a singular value decomposition (SVD) of at least a section of the training vector matrix, to identify a plurality of singular vectors; identifying one or more dominant singular vectors from the plurality of singular vectors; and identifying a reduced dimensional space, based on (ii) the one or more dominant singular vectors, the reduced dimensional space having a lower dimensionality than the first dimensional space.
However, Batruni discloses analysis of  interconnections of nodes and also teaches
generating a training vector matrix of tensor data (see Batruni, [col12 lines36-37] “includes multiple matrices and forms a plurality of vectors across one or more dimensions”).
performing a singular value decomposition (SVD) of at least a section of the training vector matrix, to identify a plurality of singular vectors; (see Batruni, [col3 lines18-20] “performing singular value decompositions (SYDs) on the plurality of harmonic matrices to obtain a plurality of corresponding SYD results”). 
identifying one or more dominant singular vectors from the plurality of singular vectors; and (see Batruni, [col3 lines21-24] “including selecting one or more dominant components in the plurality of corresponding SYD results to obtain a plurality of reduced results”).  
(ii) the one or more dominant singular vectors (see Batruni, [col3 lines21-24] “including selecting one or more dominant components in the plurality of corresponding SYD results to obtain a plurality of reduced results”; [col11 line11] “performing an N-dimensional spectral reduction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of rows in matrix and weightage matrix as being disclosed and taught by Batruni in the system taught by the proposed combination of Neumann, Kwatra and Mueller to yield the predictable results of having analytical solutions that are more easily parallelized, and that are able to provide greater insight into the data relationships in multiple dimensions (see Batruni, [col1 lines30-40] “The results are often limited in terms of providing insight into complex relationships among data points and effectively measuring the influence of the clusters. Because the processing usually treats data sets independently, information about the interconnections between different types of data is sometimes lost. It would be useful to have techniques that are more efficient and require less computational resources. It would also be useful to have analytical solutions that are more easily parallelized, and that are able to provide greater insight into the data relationships in multiple dimensions”).
The proposed combination of Neumann, Kwatra, Mueller and Batruni does not explicitly teach identifying a reduced dimensional space, based on the reduced dimensional space having a lower dimensionality than the first dimensional space.
However, Dandekar discloses feature vectors and also discloses
identifying a reduced dimensional space, based on (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”) the reduced dimensional space having a lower dimensionality than the first dimensional space (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”; [col6 lines7-11] “the phrase "PCA feature vector" refers to vector output from a PCA map, such as PCA map 304, which has a dimensionality that is less than the dimensionality of the corresponding original feature vector”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating query vector, reducing the dimensional space and determining target vectors as being disclosed and taught by Dandekar in the system taught by the proposed combination of Neumann, Kwatra, Mueller and Batruni to yield the predictable results of effectively identifying multiple persons in a digital image (see Dandekar, [col1 lines6-10] “The present disclosure relates to identifying multiple persons in a digital image, more particularly, to systems and methods for determining identities of two or more persons in a query image, such as a still image (photo) or a video image, by measuring the strength of connection between them”).

Regarding claim 19, the proposed combination of Neumann, Kwatra, Mueller, Batruni and Dandekar teaches
receiving a query image, along with a query to initiate a search process to find other images based on the query image, (see Kwatra, [0036] “the method receives an indication of one or more facial attributes that are desired for a face depicted in the target image. The desired facial attributes are different than one or more existing facial attributes depicted in the target image”;  [0038] “the target image 302 is displayed in the interface 300 along with a number of sliders 304 which allow the user to input desired facial attributes”; [0018] “a system can pre-process a collection of source images to find and score various facial attributes of faces depicted in those source images. Such facial attributes can include facial expressions (happy, sad, angry, etc.) or other facial features ( e.g., eyes open or closed, or presence of sunglasses, facial hair, etc.)”) the query including a preference value associated with the first attribute, wherein the preference value is indicative of a level of emphasis to be placed on the first attribute during the search process; (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications”).  
generating a full query vector (see Dandekar, [col4 lines31-35] “the face identifier 220 may extract features of the query image and generate a feature vector that includes represents extracted features… this feature vector may be referenced as an original feature vector” – original feature vector is interpreted as full query vector; [col6 lines49-50] “the dimension of the original feature vectors”) in the first dimensional space, (see Kwatra, [0061] “gives a multi-dimensional feature vector for a single spatial window”) the full query vector representative of the query image; (see Dandekar, [col4 lines31-35] “the face identifier 220 may extract features of the query image and generate a feature vector that includes represents extracted features… this feature vector may be referenced as an original feature vector” – original feature vector is interpreted as full query vector; [col6 lines49-50] “the dimension of the original feature vectors”).
projecting the full query vector to the reduced dimensional space, to generate a query vector; (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”). 
searching a plurality of candidate vectors of the reduced dimensional space, based on (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image ( e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”) (i) the first attribute direction, (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other… Two vectors may be considered equivalent where their directions, and/or the relative quantities of values within each vector as compared to each other, are the same… Vectors may be more similar where their directions are more similar, and more different where their directions are more divergent”) (ii) the query vector, (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”; [col12 lines14-16] “a set of candidate feature vectors can be selected from a large number of PCA feature vectors stored in the PCA feature database 330”) and (iii) the preference value, (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications”; [0061] “gives a multi-dimensional feature vector for a single spatial window… can be combined into a high dimensional feature vector… a continuous score that ranks multiple faces of a person relative to a particular attribute”) to identify one or more target vectors from the plurality of candidate vectors; and (see Dandekar, [col5 lines36-44] “selecting a group of feature vectors from a large number of feature vectors (i.e., the filter helps reduce the search space); a candidate selector 308 for selecting candidate feature vectors among the group of feature vectors; and a connectedness determinator 310 for calculating the strength of connections between candidates feature vectors on the SNS 104 and selecting a set of vectors among the candidate feature vectors based on the calculated strength”) 
causing display of one or more images (see Kwatra, [0050] “the entire selected face depicted in the target image is replaced with a source image portion that also depicts an entire face and is provided from a single source image”) that correspond to the identified one or more target vectors (see Dandekar, [col5 lines36-44] “selecting a group of feature vectors from a large number of feature vectors (i.e., the filter helps reduce the search space); a candidate selector 308 for selecting candidate feature vectors among the group of feature vectors; and a connectedness determinator 310 for calculating the strength of connections between candidates feature vectors on the SNS 104 and selecting a set of vectors among the candidate feature vectors based on the calculated strength”). The motivation for the proposed combination is maintained.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann, Kwatra, Mueller, Batruni and Dandekar in view of Bellis. 

Regarding claim 20, the proposed combination of Neumann, Kwatra, Mueller, Batruni and Dandekar teaches
wherein the query further includes an intensity value associated with the first attribute, (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”) the intensity value is indicative of a characterization of the first attribute that is to be searched, and wherein the process further comprises: (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”).
prior to (see Kwatra, [0031] “before a target image is to have facial attributes modified”) searching the plurality of candidate vectors,… (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image ( e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”) based on the intensity value,… (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”) reflects the characterization of the attribute as indicated by (see Neumann, [0049] “characterizing the relative quantities of attributes in the n-tuple”) the intensity value; (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”).
wherein the plurality of candidate vectors is searched, (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image ( e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”).
However, Bellis discloses query vectors and also teaches 
modifying the query vector, (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”) such that the query vector, as modified, at least in part (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”) searching based on the query vector after the modification (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”; [col10 lines35-38] “the query generation process may be refined to generate the aforementioned modified version of query vector 204, which may then be used to search storage system(s)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of modifying query vector as being disclosed and taught by Bellis in the system taught by the proposed combination of Neumann, Kwatra, Mueller, Batruni and Dandekar teaches to yield the predictable results of improving query generation and/or selection (see Bellis, [col6 lines39-48] “Evaluation logic 124 may be a component of a vulnerability assessment server that analyzes the accuracy of query results. For example, evaluation logic 124 may sort out false positives and/or false negatives based on comparing the query results to any of a variety of data with a known accuracy, such as the results of similar queries, the results of conventional scanning techniques, user feedback, and/or the like. The output of evaluation logic 124 may be provided to query generation logic 120 to improve query generation and/or selection”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156